Case 2:20-cv-00147-JPH-DLP Document 18 Filed 07/29/20 Page 1 of 4 PageID #: 125




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 DONYALL E. WHITE-BEY,                                 )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00147-JPH-DLP
                                                       )
 ERIC J. HOLCOMB, et al.                               )
                                                       )
                               Defendants.             )


      Order Screening and Dismissing Complaint and Directing Plaintiff to Show Cause

                               I.     Screening and Dismissing Complaint

        A.      Screening Standard

        Plaintiff Donyall E. White-Bey is currently incarcerated at Putnamville Correctional

 Facility (Putnamville). Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915(h),

 this Court has an obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on

 the defendants. The Court must dismiss the complaint if it is frivolous or malicious, fails to state

 a claim for relief, or seeks monetary relief against a defendant who is immune from such relief. In

 determining whether the complaint states a claim, the Court applies the same standard as when

 addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Lagerstrom

 v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To survive dismissal under federal pleading

 standards,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim to relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.




                                                  1
Case 2:20-cv-00147-JPH-DLP Document 18 Filed 07/29/20 Page 2 of 4 PageID #: 126




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held "to a less stringent standard than formal pleadings drafted by

 lawyers." Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

        B.      The Complaint

        Mr. White-Bey's complaint names eleven individual defendants: Governor Eric Holcomb,

 Indiana Department of Correction Commissioner Robert Carter, Chair of Parole Board Gwendolyn

 Horth, Vice-Chair of Parole Board Charles F. Miller, Board Member Thor R. Miller, Board

 Member James W. Shaffer, Board Member Fredrick A. Medley, Superintendent Brian Smith, Case

 Manager Reedy, Case Manager Kemp, and Putnamville Head of Classification Murry. The

 complaint lists several federal and state statutes as alternate bases for his claim that he has been

 imprisoned unlawfully. Mr. White-Bey seeks monetary damages. He has also filed a preliminary

 injunction, dkt. [13], again asserting wrongful imprisonment and seeking immediate release.

        C.      Discussion of Claims

        Mr. White-Bey's complaint fails to state a claim upon which relief may be granted and is

 dismissed pursuant to 28 U.S.C. § 1915A for the following reasons.

        First, "Heck [v. Humphrey, 512 U.S. 477 (1994)], bars any suit for damages premised on a

 violation of civil rights if the basis for the suit is inconsistent with or would undermine the

 constitutionality of a conviction or sentence." Wiley v. City of Chicago, 361 F.3d 994, 996 (7th

 Cir. 2004).    "[I]n order to recover damages for allegedly unconstitutional conviction or

 imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction

 or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been reversed

 on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

 make such determination, or called into question by a federal court’s issuance of a writ of habeas



                                                  2
Case 2:20-cv-00147-JPH-DLP Document 18 Filed 07/29/20 Page 3 of 4 PageID #: 127




 corpus." Heck, 512 U.S. at 486-487. Mr. White-Bey has not made the necessary showing

 regarding his conviction and sentence.

        Second, Mr. White-Bey is, in essence, challenging the validity of his Indiana state

 conviction and seeking money damages. See dkt. [1] at 5 (alleging that he is "wrongfully

 imprisoned" and entitled to "1.6 million a day for injury damages"). Mr. White-Bey's claim is

 therefore a habeas/civil rights hybrid claim that cannot proceed. A civil rights action is the

 appropriate vehicle to seek monetary damages, but a writ of habeas corpus is the exclusive remedy

 to challenge the fact or duration of confinement. Nelson v. Campbell, 541 U.S. 637, 646 (2004)

 ("[D]amages are not an available habeas remedy."); Wolff v. McDonnell, 418 U.S. 539, 554 (1974)

 ("[H]abeas corpus is not an appropriate or available remedy for damages claims."). Mr. White-

 Bey's exclusive remedy is a habeas petition, so this claim must be dismissed.

        Accordingly, Mr. White-Bey's complaint must be dismissed for failure to state a claim

 upon which relief can be granted pursuant to 28 U.S.C. § 1915A(b) and his motion for

 preliminary injunction seeking release, dkt. [13], is denied as moot.

                                      II.     Further Proceedings

        The plaintiff shall have through August 17, 2020, in which to show cause why this action

 should not be dismissed for failure to state a claim upon which relief can be granted. Luevano v.

 Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) (plaintiffs should be given at least an

 opportunity to amend or to respond to an order to show cause before a case is "tossed out of court

 without giving the applicant any timely notice or opportunity to be heard to clarify, contest, or

 simply request leave to amend."). If the plaintiff fails to show cause, the action will be dismissed

 for the reasons set forth in this Entry without further notice.




                                                   3
Case 2:20-cv-00147-JPH-DLP Document 18 Filed 07/29/20 Page 4 of 4 PageID #: 128




        The clerk is directed to update the docket to include Mr. White-Bey's prisoner ID number:

 #980181.

 SO ORDERED.

Date: 7/29/2020




 Distribution:

 DONYALL E. WHITE-BEY
 #980181
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only




                                                4
